﻿It gives me great pleasure, Sir, to congratulate you on your election to the presidency of the forty-sixth session of the General Assembly particularly as your brotherly country, the Kingdom of Saudi Arabia, and mine, Syria, share ties of common history and kinship.
I should also like to take this opportunity to express our appreciation of what your predecessor, Mr. Guido de Marco, achieved in guiding the work of the forty-fifth session of the General Assembly. We wish his friendly country, Malta, progress and prosperity.
It gives me great pleasure to express to the Secretary-General, Mr. Javier Perez de Cuellar, our appreciation of the efforts he has been making for the establishment of peace and security in the world and the promotion of the principles and objectives of the United Nations.
Syria welcomes the admission of both the Democratic People's Republic of Korea and the Republic of Korea to the United Nations. We are confident of their positive contribution in achieving and consolidating international cooperation and security, as well as progress and prosperity for the friendly people of Korea. In view o£ the Syrian Arab Republic's belief in the right of peoples to self-determination and the right of every people freely to choose their political system, Syria welcomes the admission of Estonia, Latvia, Lithuania, the Marshall Islands and the Federated States of Micronesia to our international Organization.

The major international developments which commenced in the mid-1980s have reached their pinnacle in recent months, thus opening a new chapter in contemporary political history. Although it is too early to make categorical judgements on the reasons underlying these developments and their far-reaching effects, it is clear that the main driving force behind them is the ascendance of peoples' desire to regain their freedom and independence and exercise the right to self-determination.
In this context, the world has witnessed radical changes in the States of eastern Europe. Germany has restored its unity and the three Baltic States have declared their independence. Change still continues in the Soviet Union and in Yugoslavia.
If tensions arise and acts of violence whose motivation are not related to national feelings or the right to the self-determination of peoples occur, they are in reality an expression of frustration and disappointment resulting from the failure to realize the aspirations of the peoples concerned, particularly with regard to their standard of living.
The lessons that can be gleaned at a national level from the outcome of these major changes is that freedom and bread are two basic needs for both individuals and society. They are indivisible; neither can be sacrificed for the sake of the other. The balance between bread and freedom constitutes the foundation of the balance between man's material and spiritual needs and the pillar of social peace.
On the international level, the most significant lesson is that people's right to self-determination is a driving force that cannot be curbed, that foreign occupation is bound to fail and has to be brought to an end and that the principles of international law and international legality cannot be ignored or dealt with through the adoption of double standards. Only on the basis of these firm principles can world peace be established. Syria, which is an important part of a nation, authentic in its history and civilisation, and which has for decades been facing continuous occupation and aggression, finds in these new international changes a historic opportunity to rectify those situations in our region that have gone awry, to clarify facts that have been distorted, to restore land that has been occupied, rights that have been usurped, and to participate in establishing a just and comprehensive peace in this region.
Israel has exploited the years of the cold war, and indeed encouraged it, to obtain the most enormous military and economic assistance in the history of international relations, under the pretext that it is the guardian of Western interests in the face of the Soviet tide and Communist infiltration in the Middle East. The programme of United States aid to Israel alone has exceeded the total value of the Marshall Plan for the whole of Europe. In contrast, the Arabs reaped nothing from the successive waves of the cold war - in which they had no say - but more Israeli occupation of their land and the establishment of Jewish settlements on that land, without any international deterrence.
The United Nations resolution equating zionism with racism was adopted as a result of Israeli occupation of Arab territories and Israel's continuing persecution of, and discrimination against, Arabs in all walks of life. The call for repealing the resolution requires, a priori, eliminating the substantive causes which prompted the United Nations to adopt it - that is, terminating the Israeli occupation of Arab lands and enabling the Palestinian people to enjoy their right to self-determination.
Throughout their long history, the Arabs never indulged in any kind of racial discrimination against any ethnic or religious minority which lived among them. For hundreds of years, Jews lived among Muslim Arabs during which time they never experienced any form of ethnic, racial or religious discrimination or oppression. On the contrary, they lived in grace and dignity to the extent that when the Arabs left Spain in the fifteenth century the Jews chose to leave together with the Arabs because they did not enjoy security or equality outside the Arab environment. The question that persistently poses itself is this: Whereas the Arabs treated the Jews throughout history with such complete tolerance, does the world register how much the Arabs have endured in racial discrimination and oppression during Israel's short history?
In spite of all this, the Arabs want peace, along with all nations of the world. What the Arabs want is the implementation of United Nations resolutions, no more and no less. However, the rulers in Israel resist peace efforts with all the power and influence they can muster here and there. Instead of abiding by the Charter and resolutions of the United Nations to which they owe their very existence, they cling to a futile ideology based on expansion and the uprooting of Arabs, and thus sow the seeds of hatred and bloodshed in the region.
It is a strange paradox that Israel should demand that the United States finance the building of the new settlements in the occupied Arab territories while at the same time it claims that it wants peace. Peace and the usurpation of the land of other peoples land cannot coexist. There is no doubt that this paradox will become clearer when the American taxpayer in particular discovers the reality of what the Israeli occupation has caused: about half a million Syrians uprooted from the cities of the Golan, people which to date have been unable to return to their homes; and a quarter of a million Palestinian refugees in Syria. Added to this, over 2 million Palestinians who continue to live in the diaspora and are denied the right to return to their homes and properties in which their fathers and forebears lived uninterruptedly for centuries. The question we have to ask is this: Is it fair to continue to ignore the right of return to those uprooted Arabs while large waves of Jewish immigrants continuously push to take their place and settle in a land that neither their fathers nor grandfathers ever lived in at any point in time? Does not this paradox simply reveal that double standards are being adopted? Worse still, does not this paradox encapsulate racist concepts negating the rights of the Arab individual?
The major obstacle in the way of the peace process at this point does not simply stem from Israeli preconditions vis-à-vis Palestinian representation and occupied Arab Al Quds for attending the peace process. Rather, it stems from Israel's narrow vision of the post-cold-war and post-Gulf-war era. Syria believes, together with the Arabs and the international community, that the post-cold-war and the post-Gulf-War era have opened the door to peace and offered an historic opportunity to achieve a just and comprehensive settlement in the Middle East based on international legality, resolutions of the United Hat ions, and the right of peoples to self-determination. As for Israel, it is sparing no effort in closing every door that may lead to peace. It is intensifying the building of settlements. Thus, it exploits the open door to intensive Soviet Jewish emigration, on the one hand, and the deep wound inflicted on the Arab nation by the Iraqi occupation of Kuwait, on the other.
The official opening of a new settlement in the occupied territories by the head of the Israeli Government last week and his statement that the building of settlements will extend to the far horizon are unequivocal proof of Israel's intentions to sabotage peace efforts.
We in Syria, under the leadership of President Hafiz Al-Assad, are determined to engage in the battle for peace until the end. There will be no retreat from our stand, no compromise on our lands and rights. Our demands are legitimate and are supported by international law and by United Nations resolutions. Our cause is just and is supported by both our people and the international community at large.
Lebanon's restoration of its national unity, constitutional institutions and a large degree of its security and normal life is a source of great satisfaction to the international community, in general, and to my country, Syria, in particular.
Until recently, many prominent world politicians had believed that Lebanon, which had been engulfed in chaos, strife and bloodshed for the past 16 years, was a hopeless case to the extent that the word "Lebanization" in the political dictionary began to be applied to any intractable situation that faced any large or small country in the world.
The cooperation of my country with Lebanon, with which we enjoy bonds of kinship, history and common destiny, was a crucial factor that helped brotherly Lebanon recover from its plight, restore its sovereignty and integrity and resume its role in the Arab and international arenas.
What Lebanon now needs is resolute support by the world community that would, on the one hand, implement Security Council resolution 425 (1973), calling for the unconditional withdrawal of Israel from southern Lebanon and, on the other, contribute to Lebanon's reconstruction and rehabilitation.
As for the situation in Afghanistan, we believe that national reconciliation encompassing all Afghan parties would be the most favourable way to reach a solution acceptable to all sides in the conflict. In this context, we welcome the efforts to reach a comprehensive political settlement of the conflict in accordance with the latest General Assembly resolution, the proposals of the Secretary-General and the recent joint Soviet-United States declaration.
With respect to the question of Cyprus, Syria, which enjoys historic ties of friendship with this neighbouring country, supports the efforts of the Secretary-General and the peace initiatives aimed at convening an international conference to be attended by all parties concerned in order to work out a solution to the Cyprus question, on the basis of United Nations resolutions, which would safeguard the unity of Cyprus, its independence, territorial integrity and the interests of all its citizens.
With respect to the situation in South Africa, the achievements made to date still fall short of the objectives to which the people of South Africa aspire. That is why the world community is called upon to continue exerting pressure on the Pretoria regime until all manifestations of apartheid are abolished, and the people of South Africa are enabled to exercise their right to self-determination.
The peoples of the world place great hopes in the United Nations, especially after the recent international developments and the end of the cold war. It is the hope of these peoples that the end of the cold war signifies the end of the paralysis that afflicted our international Organization.
We, in Syria, believe that the United Nations, with its Charter and principles, is a guarantor of international peace and security and of putting a definitive end to occupation and aggression. We also expect that the new international order to be just must express the aspirations of our peoples and must be established in the context of the United Nations, in accordance with its principles and Charter. We hope for a better tomorrow in which all the peoples of the world will enjoy freedom, justice, prosperity and peace.
